ORDER
PER CURIAM.
Clifford R. Drury appeals from the trial court’s judgment on Motions to Modify Custody and Child Support entered on August 17, 2015, and, as amended, the judgment (Order Adopting Parenting Plan and Setting Child Support) entered on • April 1, 2016. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s judgment is not against the weight of the evidence. J.T.P. v. P.F., 440 S.W.3d 497, 500 (Mo.App. E.D. 2014). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).